TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00519-CV



Alice Gibson, Appellant

v.


American Restaurant Group, Inc., d/b/a Grandy's, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. 97-12079, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING 



PER CURIAM
	Appellant Alice Gibson filed an unopposed motion to dismiss, requesting that this
Court dismiss her appeal.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(2). 


Before Justices Kidd, Yeakel and Patterson
Dismissed on Appellant's Motion
File:   November 1, 2001
Do Not Publish